Citation Nr: 0208746	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-15 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
1994, for the grant of service connection for urethral 
strictures.

2.  Entitlement to an effective date earlier than January 31, 
1990, for the grant of special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(1).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO granted service connection 
for urethral strictures and assigned a 40 percent evaluation, 
effective from August 29, 1994.  The RO also granted an 
earlier effective date of January 31, 1990, for an award of 
special monthly compensation under the provisions of 38 
U.S.C.A. § 1114(r)(1).  The veteran subsequently perfected 
timely appeals regarding the effective dates assigned for 
both these awards.  During that stage of the appeal, the RO 
issued a Statement of the Case in December 1999.

In September 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the RO in Atlanta.  Unfortunately, the audiotape of the 
veteran's hearing has been lost and, therefore, a hearing 
transcript could not be made.  As will be discussed in 
greater detail below, the veteran has since requested that he 
be provided with the opportunity to appear at another hearing 
before a Member of the Board.  During the September 2001 
hearing, the veteran submitted additional documentary 
evidence in support of his claims.  This evidence has been 
associated with the claims folder.

In a signed statement dated in November 2000, the veteran 
indicated that he did not wish to pursue an appeal as to 
claims of entitlement to an increased evaluation for a skin 
disorder and entitlement to service connection for 
gallbladder removal.  In a signed statement dated in 
September 2001, the veteran also indicated that he did not 
wish to pursue an appeal as to claims of entitlement to 
increased evaluations for left carpal tunnel syndrome, a left 
rotator cuff injury, left ulnar nerve damage, and 
postoperative right inguinal hernia with ilio-inguinal nerve 
damage.  Therefore, as the veteran has withdrawn any appeal 
regarding those issues, the Board will not address those 
matters further.

The undersigned greatly appreciates the veteran's efforts in 
attending the Travel Board hearing last September, as well as 
the sincere and forthright testimony he presented at that 
time.  In addition, the veteran's clarification of the 
issues, and his withdrawal of those issues which he did not 
wish to pursue further, will assist the Board in resolving 
the matters remaining in dispute in an expeditious manner.  
It is highly regrettable that the recording of the hearing 
has been lost, but a new hearing will be scheduled in due 
course, pursuant to the Remand below.


REMAND

As noted in the Introduction, on September 13, 2001, the 
veteran presented testimony at a formal hearing before the 
undersigned Member of the Board at the RO in Atlanta, 
Georgia.  Unfortunately, the audiotape of the veteran's 
hearing was lost and, therefore, a hearing transcript could 
not be made.

In a letter issued in July 2002, the Board informed the 
veteran that a transcript of his hearing could not be 
obtained and that, although the Board Member who presided 
over his Atlanta hearing would decide his case if the veteran 
did not request a new hearing, he had the right to appear and 
present evidence at another personal hearing, before a Member 
of the Board at the RO, if he so desired.  Shortly 
thereafter, the veteran notified the Board that he wished to 
present testimony at another hearing before a traveling 
member of the Board at the RO.

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing in Atlanta, Georgia.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2001).



